Case: 12-60250    Document: 00512152235     Page: 1   Date Filed: 02/22/2013




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                               February 22, 2013
                                 No. 12-60250
                               Summary Calendar                  Lyle W. Cayce
                                                                      Clerk

ALPHA ATIENO OLUGA

                                            Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                            Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A096 983 541


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
      Petitioner Alpha Atieno Oluga, a native and citizen of Kenya, seeks our
review of the decision of the Board of Immigration Appeals (BIA) denying her
motion to reopen removal proceedings. Oluga contends that the BIA erred in
denying her motion to reopen because she was never properly notified of her
immigration hearing and because she was eligible to pursue waiver under I-751.
Oluga also asserts that the denial of her motion to reopen violated her due



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
    Case: 12-60250     Document: 00512152235     Page: 2   Date Filed: 02/22/2013

                                  No. 12-60250

process rights. The government counters that we lack jurisdiction to review the
BIA’s refusal to grant discretionary relief.
      Because Oluga seeks review of the BIA’s authority to deny a motion to
reopen sua sponte, and because such authority is discretionary, we lack
jurisdiction to review the BIA’s decision. See Ramos-Bonilla v. Mukasey, 543
F.3d 216, 219-20 (5th Cir. 2008). Oluga’s contention that her due process rights
were violated by the BIA’s denial of her motion to reopen is unavailing because
there is no liberty interest in a motion to reopen. Altamirano-Lopez v. Gonzales,
435 F.3d 547, 550 (5th Cir. 2006). Accordingly, her petition is DENIED in part
and DISMISSED in part.




                                        2